UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
AT CHARLESTON

UNITED STATES OF AMERTCA

v. CRIMINAL ACTION NOS. 2:15-00135
2:18-00040

DONAVAN HARDISON

SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
MEMORANDUM OPINION AND ORDER

On February 27, 2020, the United States of America
appeared by Ryan A. Saunders, Assistant United States Attorney,
and the defendant, Donavan Hardison, appeared in person and by
his counsel, Timothy J. LaFon, for a hearing on the petition
seeking revocation of supervised release and amendments thereto
submitted by United States Probation Officer Patrick M. Fidler.
On August 27, 2019, the defendant having commenced a thirty-four
(34) month term of supervised release in Criminal Action No.
2:18-00040 to run concurrently to the thirty-four (34) month
term of supervised release in Criminal Action No. 2:15-00135, as
more fully set forth in the Supervised Release Revocation and
Judgment Order entered by the court on August 27, 2019, in

Criminal Action Nos. 2:15-cr-00135 and 2:18-cr-00040.
The court heard the admissions of the defendant and

the representations and argument of counsel.

For reasons noted on the record of this proceeding,
which are ORDERED incorporated herein by reference, the court
found by a preponderance of the evidence that the defendant has
violated the conditions of supervised release in the following
respects: (1) the defendant unjustifiably failed to participate
in and successfully complete the Recovery “U” nine (9) to
twelve (12) month residential substance abuse treatment program
that constituted a special condition of his supervised release
in that the defendant violated the rules and regulations of the
program when he tested positive for the use of marijuana about
one month after his entry into the program, following which he
was found by Recovery “U” to have tested positive for the use of
K2 on October 16, 2019, and was discharged on that date from the
program; and (2) the defendant, whose terms of his supervised
release required that he not associate, communicate, and
interact with anyone who has been convicted of a felony without
first getting permission from the probation officer, was on
December 19, 2019, found by law enforcement officers in the rear

passenger seat of a vehicle seated next to Levi Carter, a
convicted felon then known by the defendant to be a convicted
felon, all despite the explicit direction of the probation
officer to the defendant on September 4, 2019, that the
defendant not again associate, communicate, and interact with
Levi Carter, the defendant having been seen by the probation
officer in the company of Levi Carter earlier in the summer of
2019; all as set forth in the petition on supervised release and
the amendments thereto and by the court’s findings on the record

of the hearing.

As to all other violations alleged in the petition, as
well as the first and second amendments thereto, the court finds
them not proved for the reasons set forth in the court’s

findings on the record of the hearing.

And the court finding, as more fully set forth on the
record of the hearing, that the violations warrant revocation of
supervised release and, further, that it would unduly depreciate
the seriousness of the violations if supervised release were not
revoked, it is ORDERED that the supervised release previously
imposed upon the defendant in both of these actions be, and it

hereby is, revoked.
And the court having complied with the requirements of
Rule 32(a) (1) (B) and (C) of the Federal Rules of Criminal
Procedure, and finding, after considering the factors set forth
in 18 U.S.C. § 3583(e), that the defendant should be confined to
the extent set forth below, it is accordingly ORDERED that the
defendant be, and he hereby is, committed to the custody of the
United States Bureau of Prisons for imprisonment for a period
of EIGHT (8) MONTHS in each Criminal Nos. 2:18-00040 and
2:15-00135, to run concurrently with each other, to be followed
by a term of twenty-six (26) months of supervised release in
each Criminal Nos. 2:18-00040 and 2:15-00135, to run
concurrently with each other, upon the same terms and conditions
as heretofore except that the special condition relating to the
nine (9) to twelve (12) month residential substance abuse
treatment program prescribed in the court’s prior order of

August 27, 2019, is not re-imposed.

The defendant was remanded to the custody of the

United States Marshal.
The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.

DATED: March 3, 2020

Lf TD =p —
JohhT. Copenhaver, Jr.
Senior United States District Judge
